Case 3:19-cv-01788-AJB-RBB Document 27 Filed 03/17/21 PageID.195 Page 1 of 3
Case 3:19-cv-01788-AJB-RBB Document 27 Filed 03/17/21 PageID.196 Page 2 of 3
Case 3:19-cv-01788-AJB-RBB Document 27 Filed 03/17/21 PageID.197 Page 3 of 3




Ewing v. Reliant Credit Repair                                  No. 19-cv-01788

                                 PROOF OF SERVICE

       I, Amanda F. Benedict, declare as follows:

     I am over the age of eighteen years and not a party to the case. I am
employed in the County of San Diego, California, where the mailing occurs; and
my business address is 7710 Hazard Center Dr., Ste. E104, San Diego, Ca 92108.

On March 17, 2021, I served the foregoing documents described as:

             JOINT MOTION TO DISMISS; PROPOSED ORDER

on the interested parties in this action by placing a true copy thereof enclosed in a sealed
envelope addressed as follows:

Anton Ewing
3077 B Clairemont Drive #372
San Diego, CA 92117

( ) BY MAIL: By placing an envelope for collection and mailing following our ordinary
business practices. I am readily familiar with the firm's practice of collection and
processing of correspondence for mailing with the United States Postal Service, and that
the correspondence shall be deposited with the United States Postal Service this same day
in the ordinary course of business in a sealed envelope with first-class postage prepaid at
San Diego, California.

(XX) BY EMAIL: By sending an electronic copy of the documents via email to
Anton@AntonEwing.com.

Executed March 17, 2021                    /s/Amanda F. Benedict
                                           Amanda F. Benedict
